People v Culbreath (2022 NY Slip Op 07409)





People v Culbreath


2022 NY Slip Op 07409


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, BANNISTER, AND MONTOUR, JJ. (Filed Dec. 23, 2022.)


MOTION NO. (1611/98) KA 00-02623.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY M. CULBREATH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.